{¶ 27} In the belief that the majority opinion misconstrues the import of the second and third prongs of the Belvedere
test, I dissent as to the disposition of the Fourth Assignment of Error. While Fees no doubt committed fraudulent acts while acting for the corporation, there is no evidence cited as to his use of his improper control of the corporation to effectuate the fraud. See Frechette v. Kovanda (Apr. 18, 2001), 9th Dist. No. 20207;Tandem Staffing v. ABC Automation Packing, Inc. (June 7, 2000), 9th Dist. No. 19774. I do not believe that the law provides for individual liability every time a sole shareholder commits fraud, even if he has failed to observe corporate formalities. I concur in the disposition of the remaining assignments of error.